174 S.W.3d 78 (2005)
STATE of Missouri, Respondent,
v.
Wilburn L. NASH, Appellant.
No. ED 85488.
Missouri Court of Appeals, Eastern District, Division One.
October 25, 2005.
Margaret M. Johnston, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Wilburn Nash ("Defendant") appeals from the trial court's judgment entered in the Circuit Court of St. Francois County upon his conviction by a jury of six counts of child molestation in the first degree and six counts of statutory sodomy in the first degree. In his appeal, Defendant contends that the trial court abused its discretion when it overruled his trial attorney's objection to a physician's testimony that the victim's behavior during an examination suggested sexual abuse.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).